 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00114-TLN-CKD
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $20,000.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $20,000.00 IN U.S.
16   CURRENCY,
17                 Defendant.
18          It is hereby stipulated by and between the United States of America and potential claimant
19 Brandon Butorac (“Butorac”), by and through their respective counsel, as follows:

20          1.     On or about April 16, 2019, claimant Butorac filed a claim in the administrative
21 forfeiture proceedings with the United States Postal Inspection Service with respect to the

22 Approximately $20,000.00 in U.S. Currency and the Approximately $20,000.00 in U.S. Currency

23 (collectively hereafter “defendant currency”), which were seized on February 19, 2019.

24          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit
25 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

26 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

27 other than the claimant has filed a claim to the defendant currency as required by law in the

28
                                                        1
                                                                             Stipulation to Extend Time to File Complaint
 1 administrative forfeiture proceeding.

 2          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 3 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 4 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 5 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 6 the parties. That deadline is July 15, 2019.

 7          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

 8 extend to October 15, 2019, the time in which the United States is required to file a civil complaint for

 9 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

10 currency is subject to forfeiture.

11          5.      Accordingly, the parties agree that the deadline by which the United States shall be

12 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

13 alleging that the defendant currency is subject to forfeiture shall be extended to October 15, 2019.

14    Dated:     7/11/2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
15

16                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
17                                                           Assistant U.S. Attorney
18

19    Dated:     7/11/2019                                    /s/ Jacek W. Lentz
                                                             JACEK W. LENTZ
20                                                           Attorney for Brandon Butorac

21

22
            IT IS SO ORDERED.
23
     Dated: July 11, 2019
24
                                                         Troy L. Nunley
25
                                                         United States District Judge
26

27

28
                                                         2
                                                                             Stipulation to Extend Time to File Complaint
